COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
                                                             No. 08-13-00355-CV
 IN RE: TENET HOSPITALS LIMITED,               §
 A TEXAS LIMITED PARTNERSHIP                              AN ORIGINAL PROCEEDING
 D/B/A PROVIDENCE MEMORIAL                     §
 HOSPITAL                                                      IN MANDAMUS
              RELATOR,                         §

                                               §

                                      JUDGMENT

       The Court has considered this cause on the Relator’s motion to dismiss the petition for

writ of mandamus against the Honorable Sergio Enriquez, Judge of the 448th District Court of

El Paso County, Texas, and concludes Relator’s motion to dismiss the petition for writ of

mandamus should be granted. We therefore grant the motion to dismiss the petition for writ of

mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 23RD DAY OF JULY, 2014.


                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.